Exhibit 10.22
PENSION RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
As Amended and Restated Effective January 1, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS
    2    
2.1 AB Account
    2  
2.2 AB Benefit
    2  
2.3 Affiliated Company
    2  
2.4 Basic Plans
    2  
2.5 Code
    2  
2.6 Committee
    2  
2.7 Company
    2  
2.8 DCP
    2  
2.9 Disability
    2  
2.10 Effective Date
    2  
2.11 Employee
    2  
2.12 Employer
    3  
2.13 ERISA
    3  
2.14 Limits
    3  
2.15 Participant
    3  
2.16 Plan
    3  
 
       
ARTICLE III PARTICIPATION AND BENEFIT ACCRUAL
    3    
3.1 Eligibility for Participation and Accrual of Benefit
    3  
3.2 Special Provisions for Participants with Basic Plan Benefits Accrued Prior
to 2004
    3  
3.3 Service Crediting
    4  
 
       
ARTICLE IV DETERMINATION OF BENEFIT AMOUNT
    4    
4.1 Amount of Benefit — General Principle
    4  
4.2 Amount of Benefit For Participant Who Accrued a Benefit under a Basic Plan
Prior to Participating in the Plan on January 1, 2004
    5  
4.3 Form of Benefit Accrual
    6  
4.4 Conversion of Benefits
    6  
4.5 Opening Balance
    6  
4.6 Pay-Based Credits and Interest Credits
    7  
4.7 Protected Benefit
    7  
 
       
ARTICLE V TIME AND METHOD OF PAYMENT OF BENEFIT
    8    
5.1 Method of Payment
    8  
5.2 Timing of Payment
    9  

i



--------------------------------------------------------------------------------



 



              Page  
5.3 Changes to the Form of Payment
    9  
5.4 Specified Employees
    9  
5.5 Interest and Mortality Assumptions
    10  
 
       
ARTICLE VI ADMINISTRATION OF PLAN
    10  
 
       
ARTICLE VII COMPANY’S RIGHT TO AMEND OR TERMINATE PLAN
    10  
 
       
ARTICLE VIII MISCELLANEOUS PROVISIONS
    11    
8.1 Unsecured General Creditor
    11  
8.2 Income Tax Payout
    11  
8.3 General Conditions
    11  
8.4 No Guaranty of Benefits
    11  
8.5 No Enlargement of Employee Rights
    11  
8.6 Spendthrift Provision
    12  
8.7 Applicable Law
    12  
8.8 Incapacity of Recipient
    12  
8.9 Unclaimed Benefit
    12  
8.10 Limitations on Liability
    12  
8.11 Claims Procedure
    13  
 
       
SCHEDULE A
    15  

ii



--------------------------------------------------------------------------------



 



PENSION RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
As Amended and Restated Effective January 1, 2010
ARTICLE I
PURPOSE
     The Columbia Gas System, Inc. adopted The Pension Restoration Plan for The
Columbia Gas System, Inc., as amended and restated effective March 1, 1997. The
Plan was amended and restated, effective January 1, 2002, by Columbia Energy
Group, successor to Columbia Gas System, Inc., and renamed the Pension
Restoration Plan for the Columbia Energy Group. Effective January 1, 2004,
NiSource Inc., the parent company of Columbia Energy Group, assumed sponsorship
of the Pension Restoration Plan for Columbia Energy Group, renamed the Plan the
Pension Restoration Plan for NiSource Inc. and Affiliates, and broadened the
Plan to allow participation by employees of NiSource Inc. and Affiliated
Companies from and after January 1, 2004. The Plan was further amended and
restated, effective January 1, 2005, to comply with Internal Revenue Code
Section 409A with respect to benefits earned under the Plan. The Plan was
amended and restated again, effective January 1, 2008, to revise certain
election procedures. The Plan is now further amended and restated, effective
January 1, 2010, to clarify the calculation of benefits under the Plan and to
reflect Plan benefits parallel to the benefit structures under applicable Basic
Plans, including the AB Benefit.
     The purpose of the Plan is to provide for the payment of pension
restoration benefits to employees of the Employer, whose benefits under the
Basic Plans are subject to the Limits, or affected by deferrals into the DCP, so
that the total pension benefits of such employees will be determined on the same
basis as is applicable to all other employees of the Employer. The Plan is
adopted solely (1) for the purpose of providing benefits to Participants in the
Plan and their Beneficiaries in excess of the Limits imposed on qualified plans
by Code Sections 415 and 401(a)(17), and any other Code Sections, by restoring
benefits to such Plan Participants and Beneficiaries that are not available
under the Basic Plans as a result of the Limits, and (2) for the purpose of
restoring benefits to Plan Participants and Beneficiaries that are no longer
available under the Basic Plans as a result of the Participant’s deferrals into
the DCP. The provisions of the Plan as stated herein apply only to Participants
who actively participate in the Plan on or after the Effective Date. Any
Participant who retired or otherwise terminated employment with the Company and
Affiliated Companies prior to the Effective Date shall have his or her rights
determined under the provision of the Plan, as it existed when his or her
employment relationship terminated.

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
Defined terms for the Plan follow in this Article II. Defined terms used herein
in the Plan that are not defined in this Article or elsewhere in the Plan but
are defined in the Basic Plans shall have the meanings assigned to them in the
Basic Plans.
     2.1 AB Account. The hypothetical account created for a Participant under
the Plan who has an AB Benefit under a Basic Plan.
     2.2 AB Benefit. “AB Benefit” means a Participant’s AB I Benefit or AB II
Benefit that is accrued for the benefit of the Participant under a Basic Plan.
     2.3 Affiliated Company. “Affiliated Company” means an affiliate of NiSource
Inc.
     2.4 Basic Plans. “Basic Plan(s)” means the tax-qualified defined benefit
retirement plan(s) maintained by the Company and Affiliated Companies listed on
Schedule A, attached hereto.
     2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 Committee. “Committee” means the NiSource Benefits Committee.
     2.7 Company. “Company” means NiSource Inc.
     2.8 DCP. “DCP” means the Columbia Energy Group Deferred Compensation Plan,
on or prior to December 31, 2003, and, thereafter, the NiSource Inc. Executive
Deferred Compensation Plan.
     2.9 Disability. “Disability” means a condition that (a) causes a
Participant to be unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (b) causes a Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, to receive income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the Company
or an Affiliated Company or (c) causes a Participant to be eligible to receive
Social Security disability payments.
     2.10 Effective Date. “Effective Date” means January 1, 2010, the date on
which this amendment and restatement of the Plan is effective. The Plan was
originally effective March 1, 1997.
     2.11 Employee. “Employee” means any individual who is employed by an
Employer on a basis that involves payment of salary, wages or commissions.

2



--------------------------------------------------------------------------------



 



     2.12 Employer. “Employer” means the Company or any Affiliated Company who
maintains or adopts for its Eligible Employees a Basic Plan.
     2.13 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     2.14 Limits. “Limits” means the limits imposed on the payment, accrual or
calculation of tax-qualified retirement plans by Code Sections 415 and
401(a)(17) and any other Code Sections.
     2.15 Participant. “Participant” means any Employee who is participating in
the Plan in accordance with its provisions.
     2.16 Plan. “Plan” means the Pension Restoration Plan for NiSource Inc. and
Affiliates (formerly known as the Pension Restoration Plan for the Columbia
Energy Group, formerly known as the Pension Restoration Plan for The Columbia
Gas System, Inc.), as set forth herein.
ARTICLE III
PARTICIPATION AND BENEFIT ACCRUAL
     3.1 Eligibility for Participation and Accrual of Benefit. Except as
provided in Section 3.2 below, each Employee of an Employer shall be eligible to
participate in the Plan as of the date he or she is eligible to participate in a
Basic Plan. For purposes of accruing a benefit under the Plan, each employee
shall be eligible to accrue a benefit under the Plan for any plan year in which
his or her benefits under a Basic Plan are affected by the Limits or by his or
her deferrals under the DCP.
     The Committee (or its delegate) shall determine the eligibility of each
Employee to participate in the Plan based on information furnished by the
Employer. Such determination shall be within the discretion of the Committee (or
its delegate) and shall be conclusive and binding upon all persons as long as
such determination is made pursuant to the Plan and applicable law.
     3.2 Special Provisions for Participants with Basic Plan Benefits Accrued
Prior to 2004.

  (a)   Eligibility. As set forth in Article I, prior to January 1, 2004, only
Employees of Columbia Energy Group (or its predecessor) who had benefits under a
Basic Plan affected by the Limits, or by his or her deferrals under the DCP,
participated in the Plan. Pursuant to the extension of participation in the Plan
as explained in Article I, on or after January 1, 2004, each Employee meeting
the participation requirements set forth in Section 3.1 shall participate in the
Plan as of January 1, 2004, and shall be eligible to accrue a benefit under the
Plan as of such date or, if

3



--------------------------------------------------------------------------------



 



      later, as of the date that an Employee’s benefits under a Basic Plan are
affected by the Limits or by his or her deferrals under the DCP.     (b)  
Benefit Accrual. With respect to any Participant who was first eligible to
participate in the Plan on January 1, 2004 in accordance with this Section, but
who had accrued benefits under a Basic Plan prior to such date, such Participant
shall have benefits under the Plan calculated in accordance with the Plan’s
general provisions, except that the Plan shall only consider the Participant’s
Credited Service, Point Service, Compensation or Accrued Benefit under the Basic
Plan earned on or after the date participation in the Plan begins (i.e.,
January 1, 2004), as further described in Section 4.2, Section 4.4(b),
Section 4.5(b) Section 4.6(b) and Section 4.7(b).

     3.3 Service Crediting. A Participant’s service used under the Basic Plan
for purposes of determining eligibility for any retirement benefit shall also be
used for similar purposes under the Plan. For any Participant described in
Section 3.2, the Plan shall only consider such Participant’s Credited Service
(or, if applicable, Point Service) as of the date of participation in the Plan
for purposes of calculating the benefit under the Plan; however, the Plan shall
continue to consider such Participant’s Credited Service (or, if applicable,
Point Service) under the Basic Plan for purposes of determining early retirement
eligibility or the application of the Pay-Based Credit scale for the Participant
as described in Section 4.6.
ARTICLE IV
DETERMINATION OF BENEFIT AMOUNT
     4.1 Amount of Benefit — General Principle. The benefit payable under the
Plan to a Participant (or to his or her Beneficiary under a Basic Plan) shall be
equal to the excess (if any) of the benefit determined under subsection (a)
below over the benefit determined under subsection (b) below:

  (a)   The benefit that would have been payable under a Basic Plan to a
Participant, or to his or her Beneficiary, determined under a Basic Plan without
regard to (i) the Limits or (ii) the Participant’s deferrals into the DCP, if
any.     (b)   The benefit actually payable to the Participant, or to his or her
Beneficiary, determined under a Basic Plan after applying the Limits and
considering deferrals into the DCP, if any.

     To the extent that the AB Benefit provisions of the Basic Plan apply to a
Participant, such Participant shall have an AB Account created and shall have
his or her benefit under the Plan calculated in accordance with the provisions
of this Article IV. Specifically, such Participant

4



--------------------------------------------------------------------------------



 



shall be subject to the conversion, Opening Balance, Pay-Based and Interest
Credits and Protected Benefit provisions provided under this Article.
     4.2 Amount of Benefit For Participant Who Accrued a Benefit under a Basic
Plan Prior to Participating in the Plan on January 1, 2004. Notwithstanding the
foregoing, the calculation of the benefit payable under Section 4.1 above shall
be limited for any Participant described in Section 3.2. For such Participants,
the benefit payable under the Plan shall be determined as follows:

  (a)   FAP Participant. For a Participant whose Accrued Benefit under a Basic
Plan is a FAP Benefit, the benefit payable under the Plan to the Participant, or
to his or her Beneficiary under the Basic Plan, shall be equal to the excess (if
any) of the benefit determined under paragraph (1) below over the benefit
determined under paragraph (2) below:

  (1)   The benefit that would have been payable under a Basic Plan to a
Participant, or to his or her Beneficiary determined under a Basic Plan,
considering only the Participant’s Credited Service and Compensation from and
after the date the Participant first becomes eligible to participate in the
Plan, determined without regard to (i) the Limits or (ii) the Participant’s
deferrals into the DCP, if any.     (2)   The benefit actually payable to the
Participant, or to his or her Beneficiary determined under a Basic Plan,
calculated based upon the Participant’s Credited Service and Compensation from
and after the date the Participant first becomes eligible to participate in the
Plan, determined after applying the Limits and considering deferrals into the
DCP, if any.

  (b)   AB Participant. For a Participant whose Accrued Benefit under a Basic
Plan is an AB Benefit, the benefit payable under the Plan to the Participant, or
to his or her Beneficiary under a Basic Plan, shall be equal to the excess (if
any) of the benefit determined under paragraph (1) below over the benefit
determined under paragraph (2) below:

  (1)   The benefit that would have been payable under a Basic Plan to a
Participant or his or her Beneficiary, determined as if the Participant’s
Opening Balance under the Basic Plan was $0 as of the date the Participant first
becomes eligible to participate in the Plan, and considering only the
Participant’s Pay-Based Credits, Interest Credits and Compensation from and
after such date, and determined without regard to (i) the Limits or (ii) the
Participant’s deferrals into the DCP, if any.     (2)   The benefit actually
payable under a Basic Plan to the Participant, or to his or her Beneficiary,
determined as if the Participant’s Opening Balance under the Basic Plan was $0
as of the date the Participant first becomes

5



--------------------------------------------------------------------------------



 



      eligible to participate in the Plan, and considering only the
Participant’s Pay-Based Credits, Interest Credits and Compensation from and
after such date, and determined after applying the Limits and considering
deferrals into the DCP, if any.

     4.3 Form of Benefit Accrual. The form of benefit accrual for a Participant
in the Plan shall be the form of benefit accrual applicable for such Participant
under the relevant Basic Plan.
     4.4 Conversion of Benefits.

  (a)   In General. Upon the conversion of any Participant’s Accrued Benefit in
a Basic Plan from a FAP Benefit to an AB II Benefit or from an AB I Benefit to
an AB II Benefit, any benefit under the Plan shall, except as provided below,
also be converted upon such date according to the conversion procedures set
forth in the relevant Basic Plan, including determination of an Opening Balance.
    (b)   Exception to the General Provision. Notwithstanding the foregoing,
with respect to any Participant in the Plan who is described in Section 3.2,
such Participant’s benefit under the Plan shall be converted according to the
conversion procedures in the relevant Basic Plan, provided that any
consideration of Credited Service and Compensation in the calculation of the
Participant’s Opening Balance shall be limited to Credited Service and
Compensation earned from and after the date the Participant first becomes
eligible to participate in the Plan.

     4.5 Opening Balance. For purposes of determining the Opening Balance for
Participants in the Plan, the following provisions shall apply:

  (a)   In General. The Opening Balance shall be calculated using the same
methodology and factors as provided in the relevant Basic Plan. The Opening
Balance under the Plan shall be determined as the excess of the Opening Balance
determined in (1) below over the Opening Balance determined in (2) below:

  (1)   The Participant’s Opening Balance under the Basic Plan determined
without regard to (i) the Limits or (ii) the Participant’s deferrals into the
DCP, if any.     (2)   The Participant’s Opening Balance under the Basic Plan
determined after applying the Limits and considering deferrals into the DCP, if
any.

  (b)   Exception to the General Provision. For the purpose of determining the
Opening Balance for any Participant in the Plan who is described in Section 3.2,
the Opening Balance under the Plan shall be determined in accordance with
Section 4.5(a) above, but considering a calculation of the Opening Balance under
the Basic Plan using only the Participant’s Credited Service (or, if applicable,
Point

6



--------------------------------------------------------------------------------



 



      Service) and Compensation from and after the date the Participant first
becomes eligible to participate in the Plan.

     4.6 Pay-Based Credits and Interest Credits. For purposes of determining
Pay-Based Credits and Interest Credits under the Plan, the following provisions
shall apply:

  (a)   Pay-Based Credits Generally. Pay-Based Credits under the Plan shall be
calculated using the same methodology and factors as provided in the relevant
Basic Plan. Pay-Based Credits under the Plan shall be determined as the excess
of the Pay-Based Credits determined in (1) below over the Pay-Based Credits
determined in (2) below:

  (1)   The Participant’s Pay-Based Credits under the Basic Plan determined
without regard to (i) the Limits or (ii) the Participant’s deferrals into the
DCP, if any.     (2)   The Participant’s Pay-Based Credits under the Basic Plan
determined after applying the Limits and considering deferrals into the DCP, if
any.

  (b)   Exception to the General Pay-Based Credits Provision. For the purpose of
determining the Pay-Based Credits for any Participant in the Plan who is
described in Section 3.2, the Pay-Based Credits under the Plan shall be
determined in accordance with Section 4.6(a) above, but considering a
calculation of Pay-Based Credits under the Basic Plan using only Compensation
from and after the date the Participant first becomes eligible to participate in
the Plan.     (c)   Interest Credits. Interest Credits under the Plan shall be
calculated using the same methodology and factors as provided in the relevant
Basic Plan.

     4.7 Protected Benefit. Effective for any Participant terminating employment
with the Employer on or after January 1, 2011, the benefit payable under the
Plan may never be less than the benefit set forth in this section. For purposes
of determining the Protected Benefit under the Plan, the following provisions
shall apply:

  (a)   Protected Benefit Generally. The Protected Benefit under the Plan shall
be calculated using the same methodology and factors as provided in the relevant
Basic Plan. The Protected Benefit under the Plan shall be determined as the
excess of the benefit determined in (1) below over the benefit determined in
(2) below:

  (1)   The Protected Benefit under the Basic Plan for the Participant, or for
his or her Beneficiary, determined without regard to (i) the Limits or (ii) the
Participant’s deferrals into the DCP, if any.

7



--------------------------------------------------------------------------------



 



  (2)   The Protected Benefit under the Basic Plan for the Participant, or for
his or her Beneficiary, determined after applying the Limits and considering
deferrals into the DCP, if any.

      In accordance with the methodology provided in the applicable Basic Plan,
a Participant with an AB Benefit shall be entitled to benefit under the Plan
equal to the greater of (1) the AB Account under the Plan or (2) the sum of the
AB Account under the Plan (determined without regard to the Opening Balance
calculation) plus the portion of the FAP Benefit that is calculated in
accordance with the Plan as of the date of conversion to the AB Benefit as set
forth in Section 4.4.     (b)   Exception to the General Protected Benefit
Provision. For the purpose of determining the Protected Benefit for any
Participant in the Plan who is described in Section 3.2, the Protected Benefit
under the Plan shall be determined in accordance with Section 4.7(a) above, but
considering calculation of the Protected Benefit under the Basic Plan using only
Credited Service and Compensation from and after the date the Participant first
becomes eligible to participate in the Plan.

ARTICLE V
TIME AND METHOD OF PAYMENT OF BENEFIT
     5.1 Method of Payment.

  (a)   The benefit earned under the Plan shall be payable to a Participant in a
form available under the Basic Plan, as elected by the Participant by notice
delivered to the Committee on or before December 31, 2005. Notwithstanding the
preceding sentence, in the case of an Employee who becomes a Participant on or
after January 1, 2005, the aforementioned election with respect to a benefit
shall be made no later than January 31 of the calendar year after the calendar
year in which the Participant first becomes eligible to participate in the Plan,
and such election shall be effective with respect to Compensation related to
services to be performed subsequent to the election; provided, however, that a
Participant shall not be considered first eligible if, on the date he or she
becomes a Participant, he or she participates in any other nonqualified plan of
the same category that is subject to Code Section 409A, maintained by the
Company or an Affiliated Company.     (b)   If payment in the form of an annuity
is elected, the annuity type shall be elected by the Participant at the time he
or she makes the election described in the first or second sentence of
subsection (a) above from among those annuities available at that time under the
Basic Plan. If a benefit hereunder is paid in an annuity form other than a
straight life annuity, the amount of the benefit under the Plan shall be

8



--------------------------------------------------------------------------------



 



      reduced by the Basic Plan’s factors in effect at the time of such election
for payment in a form other than a straight life annuity. If payment in the form
of a lump sum is elected, the lump sum amount payable will be calculated in the
same manner and according to the same interest rates and mortality tables as
under the Basic Plan at the time of such election.     (c)   If the Participant
fails to elect a form of payment as required under subsections (a) and
(b) above, the Participant’s benefit shall be payable in a lump sum.

     5.2 Timing of Payment. A benefit payable in accordance with Section 5.1
will commence within 45 days after: (i) if the Participant qualifies for Early
Retirement under a Basic Plan, when the Participant separates from service, or
(ii) if the Participant does not qualify for Early Retirement under a Basic
Plan, the later of when the Participant separates from service or attains (or
would have attained) age 65, or, if later, within such timeframe permitted under
Code Section 409A, and guidance and regulations thereunder.
     5.3 Changes to the Form of Payment. A Participant cannot change the form of
payment of a benefit elected under Section 5.1 or this Section 5.3 unless
(i) such election does not take effect until at least 12 months after the date
on which the election is made, (ii) in the case of an election related to a
payment not due to the Participant’s Disability or death, the first payment with
respect to which such new election is effective is deferred for a period of not
less than five years from the date such payment would otherwise have been made,
and (iii) any election related to a payment based upon a specific time or
pursuant to a fixed schedule may not be made less than 12 months prior to the
date of the first scheduled payment; provided, however, that an election to
change from one type of annuity payment to a different, actuarially equivalent,
type of annuity payment shall not be considered a change to the form of payment
for purposes of applying the restrictions in clauses (i), (ii) and (iii).
     Notwithstanding the preceding paragraphs of this Section 5.3, a Participant
may change an election with respect to the form of payment of a benefit, without
regard to the restrictions imposed under the preceding paragraph, on or before
December 31, 2006; provided that such election (i) applies only to amounts that
would not otherwise be payable in calendar year 2006, and (ii) shall not cause
an amount to be paid in calendar year 2006 that would not otherwise be payable
in such year.
     5.4 Specified Employees. Notwithstanding any other provision of the Plan,
in no event can a payment of a benefit to a Participant who is a Specified
Employee of the Company or an Affiliated Company, at a time during which the
Company’s capital stock or capital stock of an Affiliated Company is publicly
traded on an established securities market, in the calendar year of his or her
separation from service, be made before the date that is six months after the
date of the Participant’s separation from service with the Company and all
Affiliated Companies, unless such separation is due to his or her death or
Disability.
     A Participant shall be deemed to be a Specified Employee for purposes of
this Section 5.4 if he or she is in a job category C2 or above with respect to
the Company or Affiliated Company

9



--------------------------------------------------------------------------------



 



that employs him or her; provided if at any time the total number of Employees
in job category C2 and above is less than 50, a Specified Employee shall include
any person who meets the definition of Key Employee set forth in Code Section
416(i) without reference to paragraph (5). A Participant shall be deemed to be a
Specified Employee with respect to a calendar year if he or she is a Specified
Employee on September 30th of the preceding calendar year. If a Specified
Employee will receive payments hereunder in the form of installments or an
annuity, the first payment made as of the date six months after the date of the
Participant’s separation from service with the Company and all Affiliated
Companies shall be a lump sum, paid as soon as practicable after the end of such
six-month period, that includes all payments that would otherwise have been made
during such six-month period. From and after the end of such six month period,
any such installment or annuity payments shall be made pursuant to the terms of
the applicable installment or annuity form of payment.
     5.5 Interest and Mortality Assumptions. Determinations under the Plan shall
be based on the interest and mortality assumptions used in the applicable Basic
Plan on the date of such determination.
ARTICLE VI
ADMINISTRATION OF PLAN
The Plan shall be administered by the Committee. In its discretion, the
Committee may delegate to any division or department of the Company the
discretionary authority to make decisions regarding Plan administration, within
limits and guidelines from time to time established by the Committee. The
delegated discretionary authority shall be exercised by such division or
department’s senior officer, or his/her delegate. Within the scope of the
delegated discretionary authority, such officer or person shall act in the place
of the Committee and his/her decisions shall be treated as decisions of the
Committee.
ARTICLE VII
COMPANY’S RIGHT TO AMEND OR TERMINATE PLAN
While the Company intends to maintain the Plan in conjunction with the Basic
Plans, the Company, or the Officer Nomination and Compensation Committee of the
Board of Directors of the Company, reserves the right to amend the Plan at any
time and from time to time, or to terminate it at any time for any reason;
provided, however, that no amendment or termination of the Plan shall impair or
alter such right to a benefit that would have arisen under the Plan as it read
before the effective date of such amendment or termination to or with respect to
any employee who has become a Participant in the Plan before the effective date
of such amendment or termination or with respect to his or her Beneficiary. Upon
termination of the Plan, distribution of Plan benefits shall be made to
Participants and Beneficiaries in the manner and at

10



--------------------------------------------------------------------------------



 



the time described in Article V of the Plan. No additional benefits shall be
earned after termination of the Plan.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.1 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company, any other Employer, or any other party for payment of benefits
under the Plan. Obligations of the Company and each other Employer under the
Plan shall be an unfunded and unsecured promise to pay money in the future.
     8.2 Income Tax Payout. In the event that the Internal Revenue Service
prevails in its claim that that any amount of a Participant’s benefit payable
pursuant to the Plan and held in the general assets of the Company or any other
Employer constitutes taxable income under Code Section 409A, and guidance and
regulations thereunder, to a Participant or his or her Beneficiary for any
taxable year prior to the taxable year in which such amount is distributed to
him or her, or in the event that legal counsel satisfactory to the Company and
the applicable Participant or his or her Beneficiary renders an opinion that the
Internal Revenue Service would likely prevail in such a claim, the amount of
such benefit held in the general assets of the Company or any other Employer, to
the extent constituting such taxable income, shall be immediately distributed to
the Participant or his or her Beneficiary. For purposes of this Section, the
Internal Revenue Service shall be deemed to have prevailed in a claim if such
claim is upheld by a court of final jurisdiction, or if the Participant or
Beneficiary, based upon an opinion of legal counsel satisfactory to the Company
and the Participant or his or her Beneficiary, fails to appeal a decision of the
Internal Revenue Service, or a court of applicable jurisdiction, with respect to
such claim, to an appropriate Internal Revenue Service appeals authority or to a
court of higher jurisdiction within the appropriate time period.
     8.3 General Conditions. Except as otherwise expressly provided herein, all
terms and conditions of a Basic Plan applicable to a Basic Plan benefit shall
also be applicable to a benefit payable hereunder. Any Basic Plan benefit shall
be paid solely in accordance with the terms and conditions of the applicable
Basic Plan and nothing in the Plan shall operate or be construed in any way to
modify, amend or affect the terms and provisions of the Basic Plan.
     8.4 No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other Employer or any other entity or person
that the assets of the Company or any other Employer will be sufficient to pay
any benefit hereunder.
     8.5 No Enlargement of Employee Rights. No Participant or Beneficiary shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant or Beneficiary the right to be retained in the service of the
Company or any Affiliated Company.

11



--------------------------------------------------------------------------------



 



     8.6 Spendthrift Provision. No interest of any person or entity in, or right
to receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.
Notwithstanding the preceding paragraph, the benefit of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in ERISA Section 206(d)(3).
The Committee shall provide for payment of such benefit to an alternate payee
(as defined in ERISA Section 206(d)(3)) as soon as administratively possible
following receipt of such order. Any federal, state or local income tax
associated with such payment shall be the responsibility of the alternate payee.
The benefit that is subject to any qualified domestic relations order shall be
reduced by the amount of any payment made pursuant to such order.
     8.7 Applicable Law. The Plan shall be construed and administered under the
laws of the State of Indiana, except to the extent preempted by applicable
federal law.
     8.8 Incapacity of Recipient. If any person entitled to a benefit payment
under the Plan is deemed by the Committee to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company, any other Employer, the Committee and
the Plan therefore.
     8.9 Unclaimed Benefit. Each Participant shall keep the Committee informed
of his or her current address and the current address of his or her
Beneficiaries. The Committee shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Committee within three years after the date on which payment of the
Participant’s benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Committee is unable to locate any
Beneficiary of the Participant, then the Committee shall have no further
obligation to pay any benefit hereunder to such Participant, Beneficiary, or any
other person and such benefit shall be irrevocably forfeited.
     8.10 Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, none of the Company, any other Employer, or any
individual acting as an employee, or agent at the direction of the Company or
any other Employer, or any member of the Committee, shall be liable to any
Participant, former Participant, Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan.

12



--------------------------------------------------------------------------------



 



     8.11 Claims Procedure. Claims for benefits under the Plan shall be made in
writing to the Committee. If the Committee wholly or partially denies a claim
for benefits, the Committee shall, within a reasonable period of time, but no
later than 90 days after receiving the claim, notify the claimant in writing of
the denial of the claim. If the Committee fails to notify the claimant in
writing of the denial of the claim within 90 days after the Committee receives
it, the claim shall be deemed denied. A notice of denial shall be written in a
manner calculated to be understood by the claimant, and shall contain:

  (a)   the specific reason or reasons for denial of the claim;     (b)   a
specific reference to the pertinent Plan provisions upon which the denial is
based;     (c)   a description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and     (d)   an explanation of
the Plan’s review procedure.

Within 60 days of the receipt by the claimant of the written notice of denial of
the claim, or within 60 days after the claim is deemed denied as set forth
above, if applicable, the claimant may file a written request with the Committee
that it conduct a full and fair review of the denial of the claimant’s claim for
benefits, including the conducting of a hearing, if the Committee deems one
necessary. In connection with the claimant’s appeal of the denial of his or her
benefit, the claimant may review pertinent documents and may submit issues and
comments in writing. The Committee shall render a decision on the claim appeal
promptly, but not later than 60 days after receiving the claimant’s request for
review, unless, in the discretion of the Committee, special circumstances (such
as the need to hold a hearing) require an extension of time for processing, in
which case the 60-day period may be extended to 120 days. The Committee shall
notify the claimant in writing of any such extension. The decision upon review
shall (i) include specific reasons for the decision, (ii) be written in a manner
calculated to be understood by the claimant, and (iii) contain specific
references to the pertinent Plan provisions upon which the decision is based.
[Signature block follows on next page]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated the
Pension Restoration Plan for NiSource Inc. and Affiliates to be executed in its
name, by its duly authorized officer, effective as of January 1, 2010.

            NISOURCE INC.
    Date: 12/16/2010  By:   /s/ Robert Campbell    

14



--------------------------------------------------------------------------------



 



         

SCHEDULE A
NiSource Salaried Pension Plan
NiSource Subsidiary Pension Plan
Columbia Energy Group Pension Plan
Bay State Gas Company Pension Plan

15